Citation Nr: 9904595	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-30 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.

(The issue of entitlement to Department of Veterans Affairs 
(VA) benefits for the veteran's child, Cris, on the basis of 
permanent incapacity for self support prior to attaining 18 
years of age, is the subject of a separate decision under the 
same docket number.)


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1967.

The Board of Veterans Appeals' (Board) notes that the issue 
on appeal stems from VA Regional Office (RO) rating 
decisions.


FINDINGS OF FACT

1.  Service connection is in effect for chronic 
undifferentiated schizophrenia, paranoid type, rated as 100 
percent disabling from April 7, 1972.  Service connection is 
also in effect for tuberculosis, pulmonary, minimal, 
inactive, recurrent at the noncompensable disability level.

2.  Entitlement to increased compensation in the form of 
special monthly compensation on account of the need of the 
aid and attendance of another person or at the housebound 
rate cannot be established without a current VA examination.

3.  The veteran failed to report to a VA examination of 
housebound status or permanent need for regular aid and 
attendance scheduled in conjunction with his current claim 
for special monthly compensation.

4.  Good cause for the veteran's failure to report for the VA 
examination has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation by reason 
of being in need of regular aid and attendance are not met.  
38 U.S.C.A. §§ 1114, 5107(a) (West 1991& Supp. 1998);  38 
C.F.R. §§ 3.352(a) 3.655 (1998).

2.  The criteria for special compensation on account of being 
housebound rate are not met.  38 U.S.C.A. §§ 1114, 5107(a);  
38 C.F.R. 3.350, 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service-connection is in effect for chronic undifferentiated 
schizophrenia, paranoid type, rated as 100 percent disabling 
from April 7, 1972.  Service-connection is also in effect for 
tuberculosis, pulmonary, minimal, inactive, recurrent at the 
noncompensable disability level.

Extensive VA medical records on file dating between 1996 and 
1998 suggest that the veteran's wife and custodian appears to 
have placed the veteran at Holy Spirit Clinic, a long term 
care facility.  The veteran is shown to have been seen 
frequently at VA outpatient clinics for evaluations and 
treatment over the years.

The record shows that on April 3, 1997 the veteran was 
notified by VARO that he was being scheduled for an 
examination regarding his claim for special monthly 
compensation.  He was notified of the consequences of failing 
to report to the examination.  

There is indication of record from the VA Medical Center that 
the veteran failed to report for a scheduled examination on 
April 24, 1997.  No additional rating action was undertaken.  
The record is absent any indication from the veteran for his 
failure to report  to the April 24, 1997 VA examination.  The 
evidence on file is absent any showing of incapacitation due 
to illness or hospitalization or death of an immediate family 
member that precluded the veteran from reporting to the 
scheduled VA examination in April 1997. 

In October 1997, the appellant, custodian of the veteran, 
attended a hearing before a hearing officer at the RO.  A 
copy of the hearing transcript is on file.


Criteria

The law permits an increased rate of compensation to veterans 
who are in need of regular aid and attendance.  38 U.S.C.A. § 
1114.  Determinations as to need for aid and attendance must 
be based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable, frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  

The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole. It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352.  

Under the statutory and regulatory criteria, special monthly 
compensation is payable where the veteran, in addition to 
having a single service-connected disability rated as 100 
percent under regular schedular evaluation, has either 
additional service-connected disability ratable at 60 percent 
or more which is separate and distinct from the disability 
rated as 100 percent disabling, or is substantially confined 
as a direct result of his service-connected disabilities to 
his dwelling and the immediate premises and it is reasonable 
certain that the disability or disabilities and resultant 
confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(I).

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. 
§ 3.655(a) and (b) (1998)(emphasis supplied).  

Alternatively, when an examination is scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
an increased rating, the claim shall be denied.  38 C.F.R. § 
3.655(b) (1998)(emphasis supplied).  Examples of "good cause" 
include, but are not limited to, the illness or 
hospitalization of the claimant, or death of an immediate 
family member.


Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a). That is, the undersigned finds that he 
has presented a claim which is plausible.  The record is 
devoid of any indication that there are other records 
available which should be obtained.  Therefore, no further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The Board notes that the assignment of special monthly 
compensation turns on whether the veteran meets certain 
criteria, and because an examination was required in order to 
definitively determine whether he in fact met those criteria, 
the benefit sought cannot be granted.  Because the veteran's 
failure to report for the examination is without explanation, 
it may be said that the veteran's absence from the scheduled 
examination was without good cause.  

Specifically, examples of good cause include illness or 
hospitalization of the appellant, death of an immediate 
family member, etc. § 3.655.  His claim for special monthly 
compensation by reason of being in need of regular aid and 
attendance or on account of being housebound must 
consequently be denied based upon the regulation and not 
considered based upon the evidence of record.  38 C.F.R. § 
3.655.  

The Board notes that the Court has held that VA's duty to 
assist the appellant in the proper development of his claim 
is "not always a one-way street," and that the appellant 
must be prepared to cooperate with VA's efforts to obtain all 
relevant evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) and Olsen v. Principi, 3 Vet. App. 480, 483 
(1993).  Additionally, it should be noted that no evidence 
has been presented to rebut the presumption that the veteran 
was properly informed of the date and time of the 
examination.  See Mason v. Brown, 8 Vet. App. 44, 53-55 
(1998).  

Moreover, while an RO rating action denying the veteran's 
claim based on his failure to report to the examination in 
April 1997 was not undertaken the Board notes that he was 
advised of the consequences of not reporting for an 
examination in this matter by the RO.  Therefore, he was not 
prejudiced by the Board's action in this case.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, remanding this 
case for a formal regulatory denial of the veteran's claim 
would serve no useful purpose at this time. 


ORDER

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance is denied.

Entitlement to special monthly compensation on account of 
being housebound is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

